67 So. 3d 481 (2011)
STATE ex rel. Edmond D. SPENCER
v.
STATE of Louisiana.
No. 2011-KH-1643.
Supreme Court of Louisiana.
July 25, 2011.
Relator represents that the district court has failed to act timely on a motion for expansion of the record filed on or about January 6, 2011. If relator's representation is correct, the district court is ordered to consider and act on the motion. If relator's representation is incorrect, the district court is ordered to accept, file and act upon the pleading which is herevnth transferred to the district court. The district court is ordered to provide this Court with a copy of its judgment.